FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                    December 4, 2007
                                 TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,              Nos. 07-1200 and 07-1201
          v.                                             D. Colorado
 STEFAN BULLARD,                                  (D.C. Nos. 07-CR-4-WYD
                                                     and 07-CR-5-WYD)
               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, MURPHY, and O’BRIEN, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of these consolidated appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The matter is therefore ordered submitted without oral argument.

      Defendant-appellant, Stefan Bullard, pleaded guilty to three drug offenses

and was sentenced to serve concurrent sixty-month terms of imprisonment. After

release from incarceration, Bullard began serving a four-year term of supervised


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
release. Shortly thereafter, a petition to revoke Bullard’s supervised release was

filed in the United States District Court for the District of Colorado. At a hearing

before the district court held on April 17, 2007, Bullard admitted violating one of

the conditions of his supervised release. The court revoked Bullard’s supervised

release and sentenced him to six months’ imprisonment and four years’

supervised release. 1 Bullard appeals the term of imprisonment, alleging it is

unreasonable. See United States v. Rodriguez-Quintanilla, 442 F.3d 1254, 1258

(10th Cir. 2006) (reviewing a sentence imposed after revocation of supervised

release for reasonableness).

      Bullard was released from incarceration on September 24, 2007, and he

does not present any challenge to the four-year term of supervised release

imposed by the district court. Accordingly, his appeal is moot. United States v.

Meyers, 200 F.3d 715, 721-22 (10th Cir. 2000) (holding appeal from a sentence

imposed after revocation of supervised release becomes moot when the defendant

completes the term of imprisonment and a term of supervised release is not at

issue).




      1
        The drug charges against Bullard were brought in two separate criminal
prosecutions. His original sentences, including the terms of supervised release,
were ordered to run concurrent to each other. Similarly, the sentences Bullard
received for violating the terms of his supervised release were ordered to run
concurrently. The two matters have been consolidated for purposes of this
appeal.

                                         -2-
These appeals are dismissed as moot.

                                       ENTERED FOR THE COURT


                                       Michael R. Murphy
                                       Circuit Judge




                                -3-